Citation Nr: 1814758	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable evaluation for temporomandibular joint syndrome prior to November 9, 2010; to a rating in excess of 20 percent from November 9, 2010 to November 3, 2014; and to a rating in excess of 40 percent from November 4, 2014.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and from July 1980 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a May 2014 Board hearing before another Veterans Law Judge.  The transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. Prior to November 4, 2014, the Veteran's temporomandibular joint syndrome was manifested by right lateral excursion from 0 to 3 millimeters; left lateral excursion from 0 to 5 millimeters; and inter-incisal range of motion from 0 to 28 millimeters.  

2. From November 4, 2014, the Veteran's temporomandibular joint syndrome has been manifested by bilateral lateral excursion from 0 to 4 millimeters; and inter-incisal range of motion from 0 to 10 millimeters.




CONCLUSIONS OF LAW

1. The criteria for a 20 percent evaluation for temporomandibular joint syndrome are met for the entirety of the period on appeal prior to November 4, 2014.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9905 (2017).

2. From November 4, 2014, the criteria for a disability rating in excess of 40 percent for temporomandibular joint syndrome have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 9905 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA has sent the Veteran letters throughout the appeal period which set out the type of evidence needed to substantiate the claims.   

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with his claim for increase.  These examinations shall be discussed in detail below.  On the whole, the Board finds the examinations adequate, because they have included reviews of the medical file, interviews of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

Entitlement to a compensable evaluation for temporomandibular joint syndrome prior to November 9, 2010, and to a rating in excess of 20 percent from November 9, 2010 to November 3, 2014

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A rating granted following an initial award of service connection may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Veteran's temporomandibular joint syndrome has been rated pursuant to DC 9905, which deals with limitation of motion of temporomandibular articulation.  A 10 percent rating is assigned where range of lateral excursion is 0 to 4 millimeters, or where inter-incisal range of motion is 31 to 40 millimeters.  A 20 percent rating is assigned where inter-incisal range of motion is between 21 and 30 millimeters.  A 30 percent rating is assigned for inter-incisal range of motion between 11 and 20 millimeters.  Finally, a 40 percent rating, the maximum available under DC 9905, is assigned where inter-incisal range of motion ranges from 0 to 10 millimeters. 

The Veteran has a longstanding history of difficulty with temporomandibular joint articulation, dating to an in-service altercation in which he suffered a jaw injury.  During the current appeal period, which dates from April 2010, the Veteran has received treatment for jaw and facial pain.  A March 2012 statement submitted by a private provider indicates additional neck and ear pain, along with muscle spasms and limited head and neck range of motion due to the Veteran's temporomandibular joint dysfunction.  

The Veteran was afforded a VA examination in November 2010.  Range of motion testing revealed right lateral excursion from 0 to 3 millimeters; left lateral excursion from 0 to 5 millimeters; and inter-incisal range of motion from 0 to 28 millimeters.  There was no loss of bone of the hard palate; no speech difficulty; and "no apparent functional impairment following repetitive use of the mandible."  

In reviewing this evidence, and considering the Veteran's longstanding history of jaw pain and limited range of motion, the Board finds it appropriate to assign a 20 percent disability rating for the entire period on appeal.  There is no evidence suggesting the Veteran's temporomandibular joint range of motion deteriorated in any significant degree over the course of 2010, and it is therefore likely that the results shown on examination in November 2010 were reflective of the Veteran's condition throughout the earlier portion of the appeal period.

However, there is no basis for a higher rating for this period.  Testing conducted at the November 2010 examination shows range of motion limitation falling squarely within the ranges contemplated for a 20 percent rating, and, as noted above, this limitation was not accompanied by speech difficulty or apparent functional impairment with repeated articulation of the jaw.

As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds assignment of a 20 percent rating, but no higher, for temporomandibular joint syndrome warranted for the entire portion of the appeal period prior to November 4, 2014. 

Entitlement to a disability rating in excess of 40 percent for temporomandibular joint syndrome from November 4, 2014

The Veteran revealed additional limitation in temporomandibular joint range of motion at his November 4, 2014 VA examination, resulting in an increase in his disability evaluation to 40 percent.  As noted above, a rating of 40 percent is the highest available under DC 9905.  There is no evidence in the record suggesting consideration under a different DC is appropriate in this case.  The Veteran's diagnosis is of temporomandibular joint dysfunction, and is manifested primarily by limitation of range of motion of temporomandibular articulation.  As such, the evidence preponderates against a higher evaluation for this period, and there is no reasonable doubt to be resolved in the Veteran's favor.


ORDER

Entitlement to a disability evaluation of 20 percent, but no higher, for temporomandibular joint syndrome, is granted for the entire period on appeal prior to November 4, 2014.

Entitlement to a disability rating in excess of 40 percent for temporomandibular joint syndrome from November 4, 2014, is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


